        Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 Jesse Barnes                                :    Civil Action
                               Plaintiff     :
                                             :    No. 4:18-cv-01497-MWB
 v.                                          :
                                             :
 Shell Exploration and Production            :
 Company Appalachia, et al.                  :
                                             :
                             Defendant

                       DEFENDANTS’ MOTION TO COMPEL
                   MENTAL HEALTH EXAMINATION OF PLAINTIFF

       Defendants, Shell Exploration & Production Company and Shell Oil Company

(“Defendants” or “Shell”) hereby move this Court to Compel the Mental Health

Examination of Plaintiff.

       1.     This matter involves a single-plaintiff alleged sexual harassment action

wherein Plaintiff alleges, inter alia, that her supervisor harassed her for more than a

year before she complained, and where Shell immediately separated Plaintiff from her

supervisor upon receipt of such complaint. Shell denies Plaintiff’s allegations, and

notes that Plaintiff was a short-term employee who suffered no adverse employment

action, and indeed, continued to work at Shell for two and one-half years before leaving

for a higher-paying job outside of Philadelphia where her boyfriend lived.

       2.     Squarely at issue in this case is Plaintiff’s mental health, as she alleges in

her Complaint and repeatedly testifies in her deposition that she suffered severe

physical and psychological injury and clinically diagnosed anxiety as a result of

Defendants’ alleged harassment, which she claims occurred from 2014 through

November 2016 when she first complained. Further, Plaintiff testified that as a result of

her anxiety secondary to the alleged harassment, she was prescribed and took
       Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 2 of 10



medication to treat this medical condition. See Charge of Discrimination, Exhibit “A”, at

para. 2 (gg) and 8/2/19; Jesse Barnes Dep. Transcript, Exhibit “B” at 36:2-24, 37:1-14,

38:9-11, 39:9-23, 44:15-24, 45:1-12, 46:18-24, 47:1-2, 99:22-24, 100:1-6 and 221:1-9;

      3.     In her Complaint and EEOC Charge of Discrimination, Plaintiff alleges:

             (gg) “In or about November 2016, I contacted a doctor because I was
             experiencing anxiety and crying spells. I was diagnosed with
             situational anxiety and depression. I have continued to experience
             anxiety, insomnia, and diarrhea because of the sexual harassment
             and discrimination to which I have been subjected at [Shell Oil]”

Compl. [doc.1] at Exhibit 1, p. 4 of 6, para. (gg) (emphasis added); Charge of
Discrimination, Exhibit A.

             (qq)The continuous sexual harassment and retaliation that I have
             experienced has caused me physical and emotional distress.

Compl. [doc.1] at Exhibit 1, p. 5 of 6, para. (qq) (emphasis added); Charge of
Discrimination, Exhibit A.

      4.     Additionally, Plaintiff claims that the anxiety she suffered from the

harassment was so severe that she had to take short term disability/FMLA while

employed at Shell:

              5. Q: What was the reason you went out on FMLA?
              6. A. Because the anxiety that I was experiencing was so severe.
              7. Q. Did you seek any treatment from any doctor because of this
                  anxiety?
              8. A. Yes.
              9. Q. What doctor did you seek treatment with?
              10. A. Courtney Babcock.


Exhibit B at 99:22-24, 100:1-6 (emphasis added)
        Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 3 of 10



       5.     Finally, Plaintiff suffered no loss of wages or other economic damages.1

Rather, she seeks compensation solely related to alleged severe psychological distress

that she continually refers to in her pleadings and deposition. Id.

       6.     Notwithstanding the foregoing allegations and testimony, when

Defendants’ counsel in good faith requested that Plaintiff voluntarily submit to an

independent mental health exam, without out the need for court intervention, she replied

that, in order to obtain and schedule the exam, Defendants must engage in motion

practice, without any explanation for Plaintiff’s lack of consent to the exam. See,

8/16/19-8/19/19 E-Mail Exchange, Exhibit “C”.

       7.     However, before filing a motion, defense counsel made a second attempt

to secure Plaintiff’s voluntary agreement to submit to a Rule 35 exam, particularly in

light of the fact that there had been significant and disproportion motion practice given

the lack of economic damages, low value of the case, simple and straight forward

nature of the case, and high chance of a defense finding. As such, on January 13, 2020,

defense counsel requested Plaintiff’s agreement; however, Plaintiff’s attorney again

resisted Defendants’ counsel’s good faith and reasonable request for the independent

exam, stating that Defendants were required to resort to motion practice under Rule 35.

See, 1/13/20 E-Mail Exchange, Exhibit “D”.

       8.     Federal Rule of Civil Procedure 35(a) states in pertinent part, “[t]he court

may order a party whose mental or physical condition is in controversy to submit to a




1Plaintiff received compensation increases over the course of the two and one-half years
she continued to work at Shell after she complained.
        Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 4 of 10



mental examination by a suitably licensed or certified examiner.” Fed. R. Civ. P.

35(a)(1).

       9.     In order to obtain the court's permission to conduct a mental examination

of plaintiff, a defendant must demonstrate that plaintiff's mental condition is “in

controversy” and that “good cause” exists to conduct the requested examination.

Schlagenhauf v. Holder, 379 U.S. 104, 118-19 (1964) (“Rule 35 ... requires

discriminating application by the trial judge, who must decide, as an initial matter in

every case, whether the party requesting a mental or physical examination ... has

adequately demonstrated the existence of the Rule's requirements of ‘in controversy’

and ‘good cause’....”). "In controversy" and "good cause" are necessarily related. Id. at

118-19.

       10.    The Schlagenhauf Court also set forth that a plaintiff “who asserts mental

or physical injury . . . provides the defendant with good cause for an examination to

determine the existence and extent of such asserted injury." Id. at 119.

       11.    A plaintiff may not avoid a Rule 35 examination simply on the grounds that

other sources of information, such as medical reports and depositions of plaintiff's

treating physicians, are available. Jackson v. Entergy Operations, Inc., Nos. Civ.A. 96-

4111, Civ.A. 97-0943, 1998 U.S. Dist. LEXIS 752, at *2 (E.D. La. Jan. 26, 1998); Ferrell

v. Shell Oil Co., Civ. A. No. 95-0568, 1995 U.S. Dist. LEXIS 17647, at *1 (E.D. La. Nov.

20, 1995).

       12.    Even where a plaintiff chooses to forgo the use of an expert, courts have

found that a defendant should not be compelled to limit its case to mere cross

examination, as expert testimony can be essential to afford a defendant adequate
        Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 5 of 10



opportunity to challenge the plaintiff's claim. Womack v. Stevens Transp., Inc., 205

F.R.D. 445, 447 (E.D. Pa. 2001) ("The promulgators of Rule 35 deemed that the

opportunity to cross-examine was an 'insufficient test of truth' and as a result,

independent examinations were prescribed.") (quoting Tomlin v. Holecek, 150 F.R.D.

628, 632 (D. Minn. 1993)); Bethel v. Dixie Homecrafters, Inc., 192 F.R.D. 320, 322-23

(N.D. Ga. 2000) (quoting Ali v. Wang Labs., Inc., 162 F.R.D. 165, 168 (M.D. Fla. 1995)).

       13.    At her deposition, Plaintiff testified as follows:

              Q: So you started seeing Ms. Laumiller [Plaintiff’s mental health counselor]
              sometime in 2017, correct?
              A. Yes.
              Q. And it's your testimony you started to seeing her at the
              recommendation of your sister Lori and Dr. Babcock [Plaintiff’s primary
              care/family physician], that they suggested that you see a therapist,
              correct?
              A. A counselor, yes.
              Q. A counselor. For what reason did your sister Lori tell you to see a
              counselor?
              A. To help my anxiety.
              Q. Any other reason why your sister told you to see Dr. Laumiller -- or Ms.
              Laumiller?
              A. No.
              Q. Why did Dr. Babcock tell you to see a counselor?
              A. My anxiety and how to cope with.
              Q. Cope with what?
              A. Anxiety.
              Q. Did Dr. Babcock attribute your anxiety to any triggering event?
              A. Yes.
              Q. What did Dr. Babcock associate your anxiety being caused by?
              A. What I was subjected to at Shell.
              Q. Did you tell Dr. Babcock what you were subjected to at Shell?
              A. Yes.
              Q. Did she prescribe you any medications?
              A. Yes.
              Q. What did she prescribe you?
              A. I don't know the technical name for it, but it was a low dosage
              anxiety medication.
              Q. When did she first prescribe this medication to you?
              A. I don't remember the exact time. I think it was in 2017 though.
       Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 6 of 10



Exhibit “B” at 36:2-24, 37:1-14 (emphasis added)

                                                   ***

             Q: Did you actually take the medication that Dr. Babcock prescribed for
             you?
             A.     I did.

Exhibit “B” at 38:9-11 (emphasis added)

                                                   ***

             Q: When was the last time you took any type of medication for your
             anxiety?
             A. 2018.
             Q. Was this anxiety related to Shell or was this overall anxiety?
             A. It was related to Shell.
             Q. Prior to 2017, had anyone ever diagnosed you with having anxiety?
             A. No.
             Q. Had you ever been treated for any type of mental or psychological
             issues?
             A. No.
             Q. Had you ever sought any type of therapy or counselling?
             A. No.

Exhibit “B” at 39:9-23 (emphasis added)

                                                   ***

             Q. Let's go back to Ms. Laumiller. You indicated that you started seeing
             Ms. Laumiller sometime in 2017, correct?
             A. Correct.
             Q. When did you stop seeing Ms. Laumiller?
             A. Shortly after that in -- or it was I think 2018.
             Q. Did you start seeing Ms. Laumiller late 2017 or mid or early 2017; if you
             recall?
             A. I don't recall.
             Q: How many visits did you have with Laumiller?
             A. I believe three, maybe more.
             Q. Why is it that you stopped seeing Ms. Laumiller?
             A. I didn't think I was really getting the support I was looking for.
             Q. What type of support were you looking for from a counselor or a
             therapist?
             A. I was looking for more ways to cope with my anxiety and having to
             work in the work environment that I was in.
        Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 7 of 10



Exhibit “B” at 44:15-24, 45:1-12 (emphasis added)

                                                       ***

               Q: Do you have any plans to see a therapist?
               A. Yes.
               Q. Do you have someone in mind?
               A. No.
               Q. Do you plan to see the therapist about what happened with Mr. Deming
               [Plaintiff’s boyfriend] or do you plan to see the therapist about what
               happened at Shell?
               A. What happened at Shell.

Exhibit “B” at 46:18-24, 47:1-2 (emphasis added)

                                                       ***

               Q: What was the reason you went out on FMLA?
               A. Because the anxiety that I was experiencing was so severe.
               Q. Did you seek any treatment from any doctor because of this anxiety?
               A. Yes.
               Q. What doctor did you seek treatment with?
               A. Courtney Babcock.

Exhibit “B” at 99:22-24, 100:1-6 (emphasis added)

                                                       ***

               Q. When you were out on short-term disability, were you under the care of
               a doctor?
               A. Yes.
               Q. What doctor were you under the care of?
               A. Courtney Babcock and Shell had assigned me a nurse you through
               their program.
               Q. For what reason were you out on disability? Because of stress?
               A. Anxiety.

Exhibit “B” at 221:1-9 (emphasis added)

                                                       ***

       14.     In accordance with her own pleadings and sworn deposition testimony,

Plaintiff’s mental health condition is clearly “in controversy” as it is inextricably

intertwined with the full story that she will testify to at trial. See Ferrell v. Shell Oil Co.,
        Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 8 of 10



No. 95-0568, 1995 U.S. Dist. LEXIS 17647 at * 6 (Nov. 21, 1995) (ordering

psychological exam of plaintiff in a gender discrimination, sexual harassment and

hostile work environment case where Rule 35 requirements met); Dahdal v. Thorn

Americas, Inc. d/b/a Rent-A-Center, No. 97-2119-GTV, 1998 U.S. Dist. LEXIS 832 at *5

(D. Kan. Jan. 28, 1998) (ordering mental health exam in sexual harassment and gender

discrimination suit where the plaintiff claimed she suffered from depression and suicidal

thoughts and she underwent pre-suit mental health treatment for sexual abuse);

Robinson v. HD Supply, Inc., No. 2:12-cv-604, 2013 U.S. Dist. LEXIS 101703 at *5

(E.D. Cal. July 19, 2013) (emotional distress not "garden-variety" where plaintiff alleged

that he suffered from "anxiety, sleeplessness, nightmares, nervousness, depression,

worry, loss of appetite, headaches, stress, anger, feelings of hopelessness, feelings of

isolation, embarrassment, mental anguish, indignation, apprehension, and feelings of

betrayal").

       15.    Moreover, good cause exists for the independent mental health exam of

Plaintiff, as Plaintiff has posited a direct causal link between her “severe” psychological

injuries and Defendants’ alleged sexual harassment. See Barry v. Shell Oil Co., No.

2:15-00004, 2017 U.S. Dist. LEXIS 52626 at *9 (D. Ala. Apr. 3, 2017) (good cause

shown where plaintiff’s emotional distress not of the “garden variety” damages); Terry v.

Promise Hosp. of Ascension, Inc., No. 13-128-SDD-RLB, 2014 U.S. Dist. LEXIS 38835

at * 6 (M.D. La. March 25, 2014) (good cause existed for IME where plaintiff alleged

defendant’s conduct caused her to enter a psychiatric institution); Thiessen v. Gen.

Elec. Cap. Corp., 178 F.R.D. 568 (D. Kan. 1998) (plaintiff's mental examinations were
        Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 9 of 10



permissible because the plaintiffs alleged more than "garden variety" emotional distress

claims); Ali v. Wang Labs., Inc., 162 F.R.D. 165, 167-68 (M.D. Fla. 1995) (same).

       16.    Plaintiff’s mental health is in controversy and good cause exists for an

independent mental health examination. Thus, Defendants should have the opportunity

to provide rebuttal evidence about Plaintiff’s diagnosis and treatment that she alleges

resulted from Defendants’ actions.

       17.    Defendants also seek attorneys' fees for time that their attorneys spent

attempting to resolve the discovery dispute prior to filing the Motion to Compel as well

as drafting the Motion and supporting papers. Should the Court grant Defendants’

Motion to Compel, pursuant to Rule 37(a)(5) it should award reasonable attorneys' fees

and expenses incurred in "making the motion" when a motion to compel is granted or

granted in part. Smith v. Diamond Offshore Co., No. 07-3954, 2009 U.S. Dist. LEXIS

38485 at *4 (E.D. La. April 22, 2009) (awarding attorney's fees and costs where party

opposed Rule 35 exam); Swapalease, Inc. v. Sublease Exchange.Com, Inc., No. 1:07-

CV-45, 2009 U.S. Dist. LEXIS 40163 at *4 (S.D. Ohio Apr. 27, 2009) (finding that

because the Rules require the party filing the motion to compel to certify that it had

made a good faith effort to resolve the discovery issue before filing such motion,

extrajudicial efforts should be part of recoverable expenses).

       WHEREFORE, Defendants respectfully request this Court to grant their Motion to

Compel the Mental Health Examination of Plaintiff.

                                          /s/Kathleen Kirkpatrick
                                          Joe H. Tucker, Jr.
                                          Kathleen Kirkpatrick, Esquire
                                          Tucker Law Group, LLC
                                          Ten Penn Center
                                          1801 Market Street, Suite 2500
      Case 4:18-cv-01497-MWB Document 78 Filed 01/21/20 Page 10 of 10



                                  Philadelphia, PA 19107
                                  Counsel for Defendants

DATE: January 21, 2020
